DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
 	Claim 1, line 7 recites “a second feature”. Examiner suggests replacing “a second feature” with –a second feature or features--.
 	Claim 1, lines 8-9 recites “the first features or features”. Examiner suggests replacing “the first features or features” with -- the first feature or features--.
 	Claim 9, lines 7 and 10 recites “the first features”. Examiner suggests replacing “the first features” with –the first feature--.
 	Claim 9, line 10 recites “the second features”. Examiner suggests replacing “the second features” with –the second feature--.
Appropriate correction is required.

Claims 4-6, 12-14 and 17-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
 	The remaining claims 7-8 and 15-16 each is dependent upon an objected base claims and thus inherits the deficiency thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the entire region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the saliency" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 2-8 and 17-18 are also rejected based on their dependency of the defected parent claim 1 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category. 
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
Claim 17 recites “a computer storage medium, storing instructions thereon that, when running on a computer, cause the computer to implement the method for detecting a fundus image”. Claim language does not comply with the requirements of MPEP 2106.01.I.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the Claim Objections, the 35 U.S.C. 112(b), and the 35 U.S.C. 101 rejections must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 9, the closest prior art does not teach or suggest the claimed invention having “classifying an entire region of the fundus image by using a first classification model to determine whether the fundus image contains a first feature or features and 
 	classifying, if the fundus image does not contain any first feature, a specific region in the fundus image by using at least one second classification model to determine whether the fundus image contains a second feature or features, and a saliency of the first feature or features are greater than that of the second feature or features”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-8 and 10-19, the claims have been found allowable due to its dependencies to claims 1 and 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665